Title: III. To the Committee of Cheshire, Massachusetts, [1 January 1802]
From: Jefferson, Thomas
To: Committee of Cheshire, Massachusetts


            
              Gentlemen
              [1 Jan. 1802]
            
            I concur with you in the sentiments expressed in your kind address on behalf of the inhabitants of the town of Cheshire, that the constitution of the United States is a Charter of authorities and duties, not a Charter of rights to it’s officers; and that among it’s most precious provisions are the right of suffrage, the prohibition of religious tests, and it’s means of peaceable amendment. nothing ensures the duration of this fair fabric of government so effectually as the due sense entertained, by the body of our citizens, of the value of these principles, & their care to preserve them.
            I recieve, with particular pleasure, the testimony of good will with which your citizens have been pleased to charge you. it presents an extraordinary proof of the skill with which those domestic arts, which contribute so much to our daily comfort, are practised by them, and particularly by that portion of them most interesting to the affections, the cares & the happiness of man.
            To myself, this mark of esteem from freeborn farmers, employed personally in the useful labors of life, is peculiarly grateful. having no wish but to preserve to them the fruits of their labour, their sense of this truth will be my highest reward.
            I pray you, gentlemen, to make my thanks for their favor acceptable to them, & to be assured yourselves of my high respect and esteem.
            
              Th: Jefferson
            
          